 

Exhibit 10.1

 

 

 

THE SECURITIES SUBJECT TO THIS SUBSCRIPTION AGREEMENT ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE SECURITIES ACT OF 1933 (the “1933 Act”), AS
AMENDED, AND APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO
BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

 

NAME OF SUBSCRIBER: ________________

 

Aytu BioScience, Inc.

 

SUBSCRIPTION AGREEMENT

 

 

The undersigned (the “Purchaser”) hereby subscribes to and agrees to purchase
One Hundred Fifty-Three Thousand Eight Hundred Forty-Six (153,846) shares of
Common Stock (the “Shares”) of Aytu BioScience, Inc., a Delaware corporation
(the “Corporation”), for cash at a price of sixty-five cents ($0.65) per share,
for a total purchase price of Ninety-Nine Thousand Nine Hundred Ninety-Nine
Dollars and 90/100 Cents ($99,999.90) for such Shares. The subscription price
hereunder shall be payable in full upon acceptance hereof by the Corporation.

 

The Purchaser hereby represents, warrants and agrees as follows:

 

(a) The Purchaser is a resident the State of Colorado.

 

(b) The transfer of securities contemplated hereby is made in reliance upon the
Purchaser's representation to the Corporation, which by the Purchaser’s
acceptance hereof the Purchaser hereby confirms, the Shares to be received by
the Purchaser will be acquired for investment for Purchaser’s own account, not
as a nominee or agent, and not with a view to the sale or distribution of any
part thereof, and the Purchaser has no present intention of selling, granting
participation in, or otherwise distributing the same. By executing this
Subscription Agreement, the Purchaser further represents that the Purchaser does
not have any contract, undertaking, agreement, or arrangement with any person to
sell, transfer or grant participations to such person, or to any third person,
with respect to any of the Shares.

 

(c) The Purchaser understands that the Shares have not been registered under the
1933 Act on the grounds that the sale provided for in this Agreement and the
issuance of securities hereunder is exempt from registration under the 1933 Act,
and that the Corporation's reliance on such exemption is predicated in part on
the Purchaser's representations set forth herein. The Purchaser realizes that
the basis for the exemption may not be present if, notwithstanding such
representations, the Purchaser has in mind merely acquiring the Shares for a
fixed or determined period in the future, or for a market rise, or for sale if
the market does not rise. The Purchaser does not have any such intention.

 



   

 

 

(d) The Purchaser represents that the Purchaser is experienced in evaluating
early-stage companies such as the Corporation, is able to fend for the
Purchaser’s own self in the transactions contemplated by this Agreement, has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of Purchaser’s investment, and has the
ability to bear the economic risks of the Purchaser’s investment. The Purchaser
further represents that the Purchaser has had access, during the course of the
transactions and prior to the Purchaser’s acquisition of Shares, to all such
information as the Purchaser deemed necessary or appropriate (to the extent the
Corporation possessed such information or could acquire it without unreasonable
effort or expense), and that the Purchaser has had, during the course of the
transactions and prior to the Purchaser’s acquisition of Shares, the opportunity
to ask questions of, and receive answers from, the Corporation concerning the
terms and conditions of the offering and to obtain additional information (to
the extent the Corporation possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to the Purchaser or to which the Purchaser had access.

 

(e) The Purchaser understands that the Shares may not be sold, transferred or
otherwise disposed of without registration under the 1933 Act or an exemption
therefrom, and that in the absence of an effective registration statement
covering the Shares or an available exemption from registration under the 1933
Act, the Shares must be held indefinitely. In particular, the Purchaser is aware
that the Shares may not be sold pursuant to Rule 144 promulgated under the 1933
Act unless all of the conditions of that Rule are met. Among the conditions for
use of Rule 144 is the availability of current information to the public about
the Corporation. Such information is not now available and the Corporation has
no present plans to make such information available. The Purchaser represents
that, in the absence of an effective registration statement covering the Shares
the Purchaser will sell, transfer, or otherwise dispose of the Shares only in a
manner consistent with the Purchaser’s representations set forth herein.

 

(f) The Purchaser agrees that in no event will the Purchaser make a transfer or
disposition of any of the Shares (other than pursuant to an effective
registration statement under the 1933 Act or, to the Corporation's reasonable
satisfaction, pursuant to Rule 144), unless and until (i) the Purchaser shall
have notified the Corporation of the proposed disposition and shall have
furnished the Corporation with a statement of the circumstances surrounding the
disposition, and (ii) if requested by the Corporation, at the expense of the
Purchaser or transferee, the Purchaser shall have furnished to the Corporation
an opinion of counsel, reasonably satisfactory to the Corporation, to the effect
that such transfer may be made without registration under the 1933 Act.

 

(g) The Purchaser understands that each certificate representing the Shares will
be endorsed with a legend substantially as follows.

 

 

 2 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
THESE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO
DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR
OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE
STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN EXEMPTION FROM THE REGISTRATION
PROVISIONS OF THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE STATE
SECURITIES LAWS.

 

(h) The Purchaser will indemnify the Corporation, its officers, directors,
stockholders, employees and agents against any losses or damages suffered by any
of them as a result of the failure of the above representations and warranties
to be true or the failure of the Purchaser to comply with the agreements set
forth herein.

 

(i) The Purchaser represents that he is an “Accredited Investor” as such term is
defined in Rule 501 or Regulation D promulgated under the Securities Act of
1933, as amended.

 

(j) The Purchaser understands that no public market now exists for any of the
securities issued by the Corporation and that there is no assurance that a
public market will ever exist for the Shares.

 

(k) By execution below, Purchaser consents, without limiting the manner by which
notice otherwise may be given effectively to stockholders, that any notice to
stockholders given by the Corporation pursuant to the Delaware General
Corporation Law or the Corporation’s Certificate of Incorporation or Bylaws,
shall be effective if given by either electronic mail or fax if directed to
either the electronic mail address or facsimile number set forth below
Purchaser’s signature. The foregoing consent shall be revocable by Purchaser
upon delivery of written notice to the Corporation. In addition, the foregoing
consent shall be deemed to be revoked without any action by Purchaser if (1) the
Corporation is unable to deliver by electronic transmission two consecutive
notices given by the Corporation in accordance with such consent and (2) such
inability becomes known to the secretary or an assistant secretary of the
Corporation or to the transfer agent, or other person responsible for the giving
of notice; provided, however, the inadvertent failure to treat such inability as
a revocation shall not invalidate any meeting or other action.

 

 

[Signature page follows.]

 3 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Subscription Agreement
as of the 20th day of January, 2016.

 

  CORPORATION:          Aytu BioScience, Inc.                 By:       Gregory
Gould, Chief Financial Officer          PURCHASER:                     [_____]  
                     Address:                           

 

[Signature Page to Subscription Agreement]





 

 

 

